Citation Nr: 0712838	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-38 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from May 1974 until January 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The veteran's tinnitus is causally or etiologically related 
to service


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have been met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 
(2006). 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran, including those dated in November 2003, January 
2005, and March 2005.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
granted, the RO will, upon issuance of this decision, assign 
a disability rating and an effective date for service 
connection.  Proceeding with the appeal presently does not 
therefore inure to the veteran's prejudice

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The Merits of the Claim

The veteran claims that his tinnitus is due to his in-service 
exposure to high levels of noise, and references his 
discharge physical exam noting his hearing loss, as well as, 
other medical evidence indicating that he suffers from 
tinnitus.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
evidence supports the veteran's tinnitus claim and the appeal 
should be granted.

Under applicable law, service connection may be established 
for a disability arising from an injury incurred due to 
active service.  38 U.S.C. § 1110. 38 C.F.R. § 3.303.  
Generally, service connection is proved if the veteran's 
record of evidence includes (1) medical evidence of a current 
disability, (2) medical evidence that the injury or disease 
arose during service, and (3) medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).   

The evidence of record indicates that the veteran currently 
suffers from tinnitus.  For example, the veteran's November 
2003 medical report included a diagnosis of tinnitus from 
veteran's private physician. Therefore, the question is 
whether there is enough evidence to conclude that the veteran 
suffered from an in-service injury or disease, and if medical 
evidence indicates a nexus relationship between veteran's 
tinnitus and his in-service injury or disease.

The veteran's contention that he was exposed to loud noise 
while in service is substantiated by his service record, 
which indicates that he served as an engineer equipment 
mechanic.  Exposure to loud noises as an engineer equipment 
mechanic is likely.  The veteran also notes, in his November 
2004 appeal, that ear protection was not readily available 
during his service.  

The veteran further contends that he did not start to develop 
hearing problems until his time in service.  The veteran's 
service record does not contain any reference to hearing 
problems prior to his entrance into the armed forces.  The 
veteran's January 1976 discharge physical exam, however, 
indicates that the veteran had suffered from hearing loss; 
although it did not note any diagnosis of tinnitus.   
Tinnitus is indicated starting in a VA outpatient exam in 
August 1984.  The other medical records of evidence similarly 
indicate that the veteran suffers from decreased hearing 
acuity and tinnitus, including his medical records from 
November 2003 and an Audiological Report on hearing loss from 
April 2005.

A nexus relationship between veteran's tinnitus and his time 
in service is found in the evidence of record.  For example, 
the veteran's physician, in November 2003, diagnosed the 
veteran as having been exposed to loud noise in the past, in 
addition to his current decreased hearing acuity and 
tinnitus.  Additionally, the veteran's audiological 
evaluation from November 2003 notes that tinnitus can be 
caused by mild sensorineural hearing loss, and that the 
veteran suffers from mild sensorineural hearing loss. These 
medical opinions thus support the veteran's tinnitus claim.  
 

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
exists regarding a material issue, the veteran shall prevail 
or have the benefit of the doubt on that issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b).  38 
C.F.R. § 3.102.  Under applicable law, the evidence on record 
indicates that the veteran suffers from tinnitus, proximately 
caused by his time in service.  

In sum, the evidence supports a service connection for 
veteran's tinnitus.  As the benefit of the doubt is given to 
the veteran and the evidence supports his claim, the 
disability claim should be granted.  

ORDER

Service connection for tinnitus is granted.  To this extent, 
the appeal is allowed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


